DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/22/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 13, 14, 16-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (KR 20150002797; please see attached translation for reference to pages) in view of Masina (US 7,073,919).
With regards to Claim 1, Miura et al. discloses a lighting device comprising: a housing [10] (see middle of page 2) including a solar-power unit [20] (see middle of page 2 and Figure 4), an external surface (see Figure 1; such surface includes at least portions [13]), and a lighting element [50] (see middle of page 2 and Figure 4); and a shade [60] extending from the external surface of the housing [10] (see middle of page 3 and Figure 4); wherein the shade [60] comprises a shade fabric that is at least partly 
Miura et al. does not disclose the mounting element loosely rests on the external surface of the housing when connected thereto so that the shade rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade to be removed or lifted from the external surface of the housing without a need to release any fixing element or fastener.
Masina teaches the mounting element [15] loosely rests on the external surface of the housing (comprising the housing formed by portions [75,42,72,62], see column 3 lines 41-49 and Figures 7 and 8) when connected thereto so that the shade [10] rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade [10] to be removed or lifted from the external surface of the housing without a need to release any 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include the mounting element loosely rests on the external surface of the housing when connected thereto so that the shade rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade to be removed or lifted from the external surface of the housing without a need to release any fixing element or fastener, as taught by Masina.  One would have been motivated to do so in order to allow an easy removal of the shade from the housing (see Masina column 4 lines 23-25).

With regards to Claim 2, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. does not explicitly disclose the mounting element of the shade loosely rests on a rim projecting from a side of the housing.
Masina teaches the mounting element [15] of the shade [10] loosely rests on a rim [71] projecting from a side of the housing (see column 3 lines 61-66 and Figures 7 and 8; rim [71] substantially projects from a side of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include the mounting element of the shade loosely rests on a rim projecting from a side of the housing as taught by Masina.  One would have been motivated to do so in order to 

With regards to Claim 3, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 2.
Miura et al. does not explicitly disclose the side of the housing tapers in a direction away from the rim.
Masina teaches the side of the housing tapers in a direction away from the rim [71] (see column 3 lines 38-40 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include the side of the housing tapers in a direction away from the rim as taught by Masina.  One would have been motivated to do so in order to allow an easy installation and removal of the shade from the housing (see Masina column 4 lines 12-25).

With regards to Claim 4, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. does not explicitly disclose the mounting element of the shade loosely rests on a tapering side surface of the housing.
Masina teaches the mounting element [15] of the shade loosely rests on a tapering side surface of the housing (see column 3 lines 38-40 and column 3 lines  59-67 and column 4 lines 12-25 and Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include the mounting element of the shade loosely rests on a tapering side surface of the housing as taught by Masina.  One would have been motivated to do so in order to allow an easy installation and removal of the shade from the housing (see Masina column 4 lines 12-25).

With regards to Claim 5, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 2.
Miura et al. does not explicitly disclose the extension of the housing on a side of the rim facing the interior of the shade is larger than the extension on a side facing away from the interior of the shade.
Masina teaches the extension of the housing on a side of the rim [71] facing the interior of the shade [10] is larger than the extension on a side facing away from the interior of the shade [10] (see Figure 7; along surface [72] of the housing, the extension is larger on a side facing the interior of the shade at a bottom side of Figure 7 than on a side facing away from the interior of the shade [10] at a top side of Figure 7).

With regards to Claim 7, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. further discloses the mounting element of the shade [60] is a ring (see middle of page 3 and Figure 1).

With regards to Claim 13, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. further discloses the shade [60] has a top opening and a bottom opening, wherein the housing [10] is arranged at least partly within the top opening (see middle of page 3 and Figure 4).
Miura et al. does not explicitly disclose the size of the bottom opening is larger than the size of the top opening.
Masina teaches the shade [10] has a top opening (comprising the opening at the top of portion [11] as seen in Figure 6, see column 2 lines 25-29 and Figure 6) and a bottom opening (comprising the opening at the bottom of portion [30] as seen in Figure 6, see column 2 lines 37-41 and Figure 6), wherein the housing is arranged at least partly within the top opening (see Figure 6) and wherein the size of the bottom opening is larger than the size of the top opening (see column 2 lines 25-29, column 2 lines 64-67, and column 4 lines 12-25 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shade top and bottom openings of Miura et al. to include the size of the bottom opening is larger than the size of the top opening, as taught by Masina.  One would have been motivated to do so in order to allow the shade to be fitted over the housing (see Masina column 4 lines 12-25).

With regards to Claim 14, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 13.
Miura et al. does not disclose the size of the bottom opening is larger than the size of the housing.
Masina teaches the size of the bottom opening is larger than the size of the housing (see column 4 lines 12-25 and Figure 6; in order to fit the shade [10] over the housing, the size of the bottom opening must be larger than the size of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include the size of the bottom opening is larger than the size of the housing, as taught by Masina.  One would have been motivated to do so in order to allow the shade to be fitted over the housing (see Masina column 4 lines 12-25).

With regards to Claim 16, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 2.
Miura et al. does not explicitly disclose the side of the housing tapers conically in a direction away from the rim.
Masina teaches the side [72] of the housing tapers conically in a direction away from the rim [71] (see column 3 lines 33-38 and Figure 6 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side of the housing of Miura et al. to taper conically in a direction away from the rim as taught by Masina.  One would have been motivated to do so in order to allow the shade to mate with the side of the housing in an easily reversible manner for retention of the shade on the housing (see Masina column 4 lines 19-25).

With regards to Claim 17, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. does not explicitly disclose the shade loosely rests on a conical surface of the housing.
Masina teaches the shade [10] loosely rests on a conical surface [72] of the housing (see column 3 lines 61-66 and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. such that the shade loosely rests on a conical surface of the housing as taught by Masina.  One would have been motivated to do so in order to allow the shade to mate with the side of the housing in an easily reversible manner for retention of the shade on the housing (see Masina column 4 lines 19-25).

With regards to Claim 18, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 7.
Miura et al. further discloses the ring is a top support element of the shade [60] (see Figures 1 and 4; the ring about the top opening of the shade [60] which engages through loops with portions [13] of the housing substantially supports the shade [60] in at least an upper opening form and is thereby substantially a top support element of the shade [60]).

With regards to Claim 24, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. further discloses the mounting element comprises a ring-shaped top support element (see middle of page 3 and Figures 1 and 4; the mounting element includes a ring-shaped support element connected to the loops associated with hooks [13]), the external surface extends around the housing [10] (see Figures 1 and 4).
Miura et al. does not disclose the ring-shaped top support element loosely rests on the external surface around the housing.
Masina teaches the mounting element [15] comprises a ring-shaped top support element, the external surface extends around the housing [75,42,72,62], and the ring-shaped top support element loosely rests on the external surface around the housing (see column 3 lines 59-67 and column 4 lines 12-25 and Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include the ring-shaped top support element loosely rests on the external surface around the housing as taught by Masina.  One would have been motivated to do so in order to allow easy removal of the shade from the housing (see Masina column 4 lines 23-25).

Claims 10, 12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (KR 20150002797; please see attached translation for reference to pages) as modified by Masina (US 7,073,919), further in view of Cohen (US 2014/0055988).
With regards to Claim 10, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. does not disclose the suspension assembly comprises a hook connected to the housing via at least one cord.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include a suspension assembly comprises a hook connected to the housing as taught by Cohen. One would have been motivated to do so in order to provide the lighting device as a hanging lantern capable of being hung (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least one cord. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cord in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. and Cohen to include the hook is connected to the housing via at least one cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 12, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. 
Cohen discloses the suspension assembly. Cohen does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. However, Cohen does disclose a suspension assembly including a hook [110] for hanging the housing [304] (see Cohen paragraph 3 and Figures 1 and 3A), and portions connecting the hook [110] with the housing [304] substantially adjacent the external surface of the housing [304] (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cords forming part of the suspension assembly in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify lighting device of Miura et al. and Cohen to include the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 19, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. does not disclose the suspension assembly comprises a hook connected to the housing via at least two cords.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include a suspension assembly comprises a hook connected to the housing as taught by Cohen. One would have been motivated to do so in order to provide the lighting device as a hanging lantern capable of being hung by a hook (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least two cords. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least two cords in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al., Masina, and Cohen to include the hook is connected to the housing via at least two cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 20, Miura et al., Masina, and Cohen disclose the lighting device as discussed above with regards to Claim 19.
Miura et al. and Cohen do not explicitly disclose the at least two cords are connected to the housing in a surface area surrounding at least one solar cell of the solar-power unit. However, Cohen does disclose the lighting device is hung by a hook (see Cohen paragraph 3), a solar cell of the solar-power unit disposed on atop surface area of the housing to allow for ambient lighting to charge the battery of the lighting device (see Cohen paragraph 4 and Figures 1 and 3B), and at least two portions connecting the hook [110] with housing [304] extending to the top surface area of the housing [804] (see Cohen Figure 3B) which meet the housing top surface area outside of the solar cell area (see Cohen paragraphs 3 and 4 and Figures 1 and 3B). Therefore, one of ordinary skill in the art would be able to connect two cords to the housing in a surface area surrounding at least one solar cell in order to allow ambient light to charge the internal battery while also allowing the lighting device to be hung by a hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include at least two cords connected to the housing in a surface area surrounding at least one solar cell of the solar-power unit. One would have been motivated to do so in order to allow ambient light to charge the internal battery while also allowing the lighting device to be hung by a hook (see Cohen paragraphs 3 and 4).

With regards to Claim 21, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1. 
Miura et al. does not disclose the suspension assembly comprises a hook connected to the housing via at least three cords.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. to include a suspension assembly comprises a hook connected to the housing as taught by Cohen. One would have been motivated to do so in order to provide the lighting device as a hanging lantern capable of being hung by a hook (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least three cords. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least three cords in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. and Cohen to include the hook is connected to the housing via at least three cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 22, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface.
Cohen teaches the suspension assembly. Cohen does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface.  However, Cohen does disclose a suspension assembly including a hook [110] for hanging the housing [804] (see Cohen paragraph 3 and Figures 1 and 3A), and portions connecting the hook [110] with the housing [304] substantially adjacent the external surface of the housing [804] (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cords forming part of the suspension assembly in order to allow the housing to be hung by the hook.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Miura et al. and Cohen to include the suspension assembly comprises at least one directing structure adapted for directing a .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (KR 20150002797; please see attached translation for reference to pages) as modified by Masina (US 7,073,919), further in view of Richmond (US 2006/0279956).
With regards to Claim 15, Miura et al. and Masina disclose the lighting device as discussed above with regards to Claim 1.
Miura et al. does not explicitly disclose the shade is a collapsible shade.
Richmond teaches the shade [110] is a collapsible shade (see paragraph 101 and Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shade of Miura et al. to be a collapsible shade as taught by Richmond.  One would have been motivated to do so in order to dispose the lighting device in relatively compact packaging (see Richmond paragraph 114).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
With regards to Claim 8, the prior art fails to disclose or fairly suggest said mounting element of the shade is distinct and spaced from a support structure of the shade, in combination with the remaining limitations of the claim or claims from which Claim 8 depends.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that one of ordinary skill in the art would not have modified Miura et al. to include the feature of the shade loosely resting on the housing as taught by Masina because the designs of Miura et al. and Masina are incompatible since Miura et al. has two projections [13] that extend outwardly from the housing [10] and then upwardly and it would not be possible for the shade [10] of Masina to simply rest on the housing [10] of Miura et al. and the housing [10] of Miura et al. has eight sides whereas the shade [10] of Masina is circular and would likely not fit onto the housing [10] of Miura et al. and would also likely interfere with the insertion projections [92] and link portion [90], the examiner directs the applicant to the above discussions of the teachings of Masina included to modify the device of Miura et al. As discussed above, Miura et al. does not explicitly disclose a mounting arrangement between the shade [60] and housing [10] in which the mounting element is loosely resting on the external surface of the housing without being fixed to the external surface 
With regards to the applicant’s argument that the lighting device of Claim 1 is a flexible lighting device I that the shade may be easily replaced without the need for tools and the shade of Masina is removable for ease of installation of the lighting device and Figures 5 and 6 of Masina make it clear that it would be difficult to force the light fixture into the ground if the shade was in position while Miura et al. does not have the problem of being forced into the ground, and one of ordinary skill in the art would not have received a suggestion to modify Miura et al. with the teachings of Masina since it is more complicated to replace the shade of Miura et al. since it would need to be placed over portions [90] and [92] of Miura et al., the examiner directs the applicant to the above discussion of the teachings of Masina related to such modifications, and further to Masina column 4 lines 26-50, which discuss the shade substantially engulfing the 
With regards to the applicant’s argument that neither Cohen nor Richmond would not have suggested modifying Miura et al. and Masina to provide the that mounting element loosely resting on the external surface of the housing when connected thereto so that the shade rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade to be removed or lifted from the external surface of the housing without a need to release any fixing element or fastener as required by Claim 1, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875